       Case 1:20-cv-00342-KG-CG Document 23 Filed 01/22/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

SHANNON L. BLEA,

              Plaintiff,

v.                                                             No. CV 20-342 KG/CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

              Defendant.

            PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on its Order to Show Cause (the “Order),

(Doc. 21), filed December 11, 2020. This matter was assigned to Chief United States

Magistrate Judge Carmen E. Garza on May 26, 2020. (Doc. 10). Thereafter, on January

21, 2021, United States District Judge Kenneth J. Gonzales referred this case to the

undersigned to perform legal analysis and recommend an ultimate disposition, pursuant

to 28 U.S.C. § 636(b). (Doc. 22). Accordingly, due to Ms. Blea’s failure to comply with

the Court’s Order, the Court RECOMMENDS that this case be DISMISSED WITH

PREJUDICE.

       On October 5, 2020, following the Commissioner’s timely filing of his Answer to

the Complaint, (Doc. 16), the Court set a briefing schedule, with Ms. Blea’s motion to

reverse or remand to the Social Security Administration due December 4, 2020. (Doc.

20). Ms. Blea failed to file her motion by the deadline.

       On December 11, 2020, the Court filed its Order to Show Cause, (Doc. 21),

ordering Ms. Blea to show cause by January 15, 2021, as to why this case should not

be dismissed for want of prosecution. In the Order, the Court explained “[f]ailure to
       Case 1:20-cv-00342-KG-CG Document 23 Filed 01/22/21 Page 2 of 2




respond to this Order may result in dismissal for want of prosecution.” Id.; see also Fed.

R. Civ. P. 16(f), 37(b)(2)(A)(v) (authorizing the Court to impose sanctions for failure to

obey any pretrial order, up to and including dismissal of the case). Ms. Blea failed to

timely respond to the Order, and has not responded to date.

       The Court therefore RECOMMENDS that this case be DISMISSED WITH

PREJUDICE.

       THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF
SERVICE of a copy of these Proposed Findings and Recommended Disposition they
may file written objections with the Clerk of the District Court pursuant to 28 U.S.C. §
636(b)(1). A party must file any objections with the Clerk of the District Court
within the fourteen-day period if that party wants to have appellate review of the
proposed findings and recommended disposition. If no objections are filed, no
appellate review will be allowed.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
